DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment of 27 October 2021 has been entered.
Disposition of claims:
	Claims 1, 18-19, and 23 have been amended.
	Claims 11 and 14-16 are cancelled.
	Claims 1-10, 12-13, and 17-24 are pending.
The amendment to claim 1 has overcome (i) the rejections of claims 1-2, 4, 7-8, 13, 19-21, and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2012/0305900 A1) (hereafter “Kim”) in view of Young et al. (US 2002/0127427 A1) (hereafter “Young”) set forth in the last Office action; (ii) the rejection of claims 9-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2013/0056720 A1) (hereafter “Kim”) in view of Young et al. (US 2002/0127427 A1) (hereafter “Young”), and further in view of D’Andrade et al. (US 2002/0197511 A1) (hereafter “D’Andrade”) set forth in the last Office action; and (iii) the rejection of claim 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2013/0056720 A1) (hereafter “Kim”) in view of Young et al. (US 2002/0127427 A1) 

Response to Arguments
Applicant’s arguments, see the first paragraph of p. 37 through the 2nd paragraph of p. 38 of the reply filed 27 October 2021 regarding (i) the rejections of claims 1-2, 4, 7-8, 13, 19-21, and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2012/0305900 A1) (hereafter “Kim”) in view of Young et al. (US 2002/0127427 A1) (hereafter “Young”) set forth in the last Office action; (ii) the rejection of claims 9-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2013/0056720 A1) (hereafter “Kim”) in view of Young et al. (US 2002/0127427 A1) (hereafter “Young”), and further in view of D’Andrade et al. (US 2002/0197511 A1) (hereafter “D’Andrade”) set forth in the last Office action; and (iii) the rejection of claim 12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2013/0056720 A1) (hereafter “Kim”) in view of Young et al. (US 2002/0127427 A1) (hereafter “Young”), and further in view of Forrest et al. (US 5707745) (hereafter “Forrest”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn and no new grounds of rejection have been made.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Gregory M. Lefkowitz on 10 November 2021.

The application has been amended as follows: 

1. (Currently amended) A first device comprising a first organic light emitting device, further comprising: 
an anode; 
a cathode; and 
an emissive layer, disposed between the anode and the cathode, comprising a host and a first emissive dopant, wherein the first emissive dopant comprises a compound having the formula:

    PNG
    media_image1.png
    557
    728
    media_image1.png
    Greyscale
, Formula I;
wherein the first emissive dopant emits light when a voltage is applied across the first organic light emitting device; 
wherein R2 and R3 represent mono-, di-, or tri- substitution, or no substitution; 
wherein R1 and R4 represent mono-, di-, tri-, or tetra- substitution, or no substitution; 
wherein R1, R2, R3, and R4 are independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 
wherein Ar1, Ar2, and Ar3 are independently selected from aryl or heteroaryl and can be further substituted; 
wherein X is CH or N, and 

(i) Ar1 is selected from the group consisting of pyridine, terphenyl, fluorene, dibenzofuran, dibenzothiophene, and phenanthrene, which can be further substituted; and 
(ii) Ar3 is selected from the group consisting of dibenzofuran, dibenzothiophene, and phenanthrene, which can be further substituted, or 
(iii) Ar3 is fluorene and Ar1, Ar2, and Ar3 are further substituted.

3. (Currently amended) The first device of claim 1 wherein Ar3 is fluorene and Ar1, Ar2, and Ar3 are further substituted.

Allowable Subject Matter
Claims 1-10, 12-13, and 17-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to option (iii) of claim 1: as outlined in the Office action of 9 September 2021, Kim in view of Young is a representation of the closest prior art. Kim does not teach or exemplify a substituent on a group that is at the position of the instant Ar1 or Ar2. While one of ordinary skill in the art would understand that this is hypothetically possible, there is no teaching or motivation in Kim or the cited prior art to further substitute the groups that are at the position of the instant Ar1 or Ar2. Furthermore, the broader prior art does not motivate further substituting the groups that are at the position of the instant Ar1 or Ar2
With respect to option (ii) of claim 1: as outlined in the Office action of 9 September 2021, Kim in view of Young is a representation of the closest prior art. Neither Kim nor the cited prior art teaches wherein the instant Ar3 is selected from the group consisting of dibenzofuran, dibenzothiophene, or phenanthrene. While, Kim teaches that the compounds of Kim and can comprise an aromatic hydrocarbon group or a heterocyclic group at the instant Ar3, there is no teaching in any of the cited prior art to direct one of ordinary skill in the art to select dibenzofuran, dibenzothiophene, or phenanthrene as the instant Ar3. Kim does not teach or exemplify phenanthrene as an aryl group that can be used at the instant Ar3. While phenanthrene is a known aryl group, there is no teaching or motivation in Kim or the cited prior art to select phenanthrene from among all known aryl groups as a substituent of the compounds of Kim. While Kim teaches that dibenzofuran and dibenzothiophene are substituents of the chemical formula [CF Z-1] of Kim, the substituent on the other carbazolyl N atom is required to be an aryl group in the chemical formula [CF Z-1] of Kim. The currently claimed compounds require this other substituent to be heteroaryl. Furthermore, one of ordinary skill in the art would recognize that substituting a heteroaryl group such as dibenzofuran or dibenzothiophene in place of an aryl group such as phenyl would not lead to predictable results. One of ordinary skill in the art to understand that replacing one class of substituent group (aryl) with a different class of substituent group (heteroaryl) would necessarily lead to differing properties in the resultant compound. Additionally, neither Kim nor the cited prior art provide teaching or motivation to select dibenzofuran or dibenzothiophene as a replacement for phenyl as the instant Ar3. Furthermore, the broader prior art does not motivate or teach modifying the compounds 3 is independently selected from the group consisting of dibenzofuran, dibenzothiophene, and phenanthrene.
With respect to option (i) of claim 1: as outlined in the Office action of 9 September 2021, Kim in view of Young is a representation of the closest prior art. Kim does not exemplify, teach or motivate modifying the Compounds of Kim to have the instant Ar1 as one of pyridine, terphenyl, fluorene, dibenzofuran, dibenzothiophene, or phenanthrene. Additionally, the cited prior art does not provide motivation or teaching of why the group at the instant Ar1 of the compounds of Kim would be modified to be one of pyridine, terphenyl, fluorene, dibenzofuran, dibenzothiophene, or phenanthrene. Furthermore, the broader prior art does not motivate or teach modifying the compounds of Kim to have a structure wherein the instant Ar1 of the compounds of Kim would be modified to be one of pyridine, terphenyl, fluorene, dibenzofuran, dibenzothiophene, or phenanthrene.
In sum, claims 1-10, 12-13, and 17-24 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786